Citation Nr: 0520349	
Decision Date: 07/27/05    Archive Date: 08/08/05

DOCKET NO.  04-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post septectomy with allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1951 and from June 1952 to June 1956.  

This matter came before the Board of Veterans Appeals (Board) 
from a November 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut 
that assigned an initial noncompensable evaluation for status 
post septectomy with allergic rhinitis, after granting 
service connection for this disability.  In a November 2004 
decision review officer's decision, the evaluation for the 
disability was increased to 10 percent.  

In May 2005, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

The veteran's status post septectomy with allergic rhinitis 
is manifested by nasal blockage on the left, nosebleeds, but 
no evidence of nasal polyps.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post septectomy with allergic rhinitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 20, 
4.97, Diagnostic Codes 6502, 6510-6514, and 6522 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals such as the current one involving a notice of 
disagreement with the initial evaluation of a disability.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  This precedent 
opinion by the VA General Counsel is legally binding upon the 
Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  

Never the less, the Board notes that the record does reflect 
that the veteran has been informed of the requirements for a 
higher initial rating for the disability, the evidence that 
he should submit, the information required from him to enable 
the RO to obtain evidence on his behalf, and the assistance 
that VA would provide to obtain evidence on his behalf.  In 
addition, all pertinent evidence with respect to this issue 
has been obtained, and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate this claim.  The Board is 
also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.  


II.  Factual Background

Service medical records disclose that in March 1951 the 
veteran was diagnosed with a deflection of the nasal septum.  
A clinical record notes that the veteran broke his nose as a 
child and had had difficulty breathing out of the left side 
of his nose since that time.  Physical examination noted a 
septum deviated to the left with total occlusion on the left 
side of the nose.  The veteran underwent a sepctectomy in 
March 1951.  

Private medical records dated from January 1981 to August 
1994 reflect that the veteran was seen in January 1984 with 
some crusting on the septum, left and right.  The diagnostic 
impression included eustachian tube dysfunction and chronic 
rhinitis.  

A November 1984 hospital record notes that the veteran was 
seen with a pre-operative diagnosis of hyperplastic second, 
middle and inferior turbinates, obstructing the nasal airway 
with some minor septal deviations infested by a posterior 
right septal spur and an anterior left septal spur.  The 
veteran underwent bilateral submucous diathermy of the 
turbinates.  

Private medical records dated from December 2002 to November 
2003 essentially reflect that the veteran was seen for a 
variety of ear, nose and throat complaints.  Several records 
note that the veteran reported epitaxis on the left side.  
Clinical examinations revealed dried blood in the left 
septum.  A July 2003 record notes a diagnostic impression of 
nasal lacrimal duct obstruction, epistaxis.  The bleeding 
site was cauterized.   

On VA examination in November 2003, it was noted that the 
veteran underwent a septectomy for chronic nasal problems and 
for deflection of the nasal septum.  It was noted that a 
piece of cartilage was removed from the maxillary ridge and 
placed in the midline with packing.  The veteran reported 
continued problems with breathing through the left side of 
his nose and chronic nasal impairment.  He reported episodes 
of bleeding, once or twice per month from the left side of 
his nose.  The veteran reported chronic left-sided nasal 
pressure just below the left eye and thick mucous secretion 
limited to the left nasum.  Treatment for chronic rhinitis 
was also reported.  On objective examination of the nose, 
left nasal deflection without evidence of infection was 
noted.  The veteran had very mild tenderness over that 
deflection.  Patency to the left nasum was decreased and 
visible mucous secretions were noted in the left septum.  
Areas of dry blood were also noted in the left septum with no 
active bleeding.  Tenderness to palpation over the maxillary 
sinuses was shown.  The diagnostic assessment was allergic 
rhinitis, chronic, without improvement with daily inhalers; 
septectomy to the left nasal as a result of compromised nasal 
breathing in March 1951; however still symptomatic; and left 
septal deflection of etiology unknown, stable.  The examiner 
indicated that the septectomy performed during active 
military service essentially failed in that the veteran 
continued to have chronic, daily symptoms consistent with a 
left sinusitis.  Surgery was recommended by his private ear, 
nose and throat doctors; however, the veteran was reluctant 
to undergo any additional surgical procedures.  

On VA examination in April 2004, it was noted that 
cauterization was performed in the past for recurrent nasal 
bleeding in the left vestibule of the nose.  The veteran 
reported that every month the left side of his face, 
including he left nostril, became sensitive and numb with dry 
eye.  The veteran related that the left nostril always felt 
blocked.  He denied allergies.  He reported occasional 
occipital headaches that included his bilateral trapezius 
muscles.  Physical examination of the nose revealed that the 
vestibules of the exterior canals were patent.  The deep 
portion of the left vestibule of the nostril was occluded 
with an old black-looking clot.  No nasal polyps were shown.  
The septum was midline.  The diagnoses were chronic recurrent 
epistaxis of unclear etiology, history of left nasal 
septectomy, and altered speech and breathing (left occluded 
nostril compromised nasal inhalation and nasal exhalation).  
The examiner indicated that mild to moderate functional 
impairment depending on exertional activity was present.  The 
examiner also stated that there was no evidence of allergic 
rhinitis.  


III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3.  

The veteran is currently in receipt of a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6522, which provides that a 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A higher 
evaluation of 30 percent is not warranted unless polyps are 
present.  

None of the medical evidence of record indicates that the 
veteran has polyps.  The April 2004 examiner specifically 
stated that no nasal polyps were present.  Moreover, the 
Board notes that the 2004 examination report reflects that 
the veteran had no clinical evidence of allergic rhinitis.  
In light of the absence of any medical evidence of polyps, 
the Board concludes a rating in excess of 10 percent under 
Diagnostic Code 6522 is not warranted.  

The Board has considered whether a separate or higher rating 
is warranted under any other diagnostic code.  38 C.F.R. § 
4.97, Diagnostic Code 6502 provides for a 10 percent 
evaluation for traumatic deviation of the nasal septum with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 10 percent evaluation is 
the maximum assignable under this Diagnostic Code 6502, and 
the impairment contemplated under Diagnostic Code 6502 is not 
separate and distinct from that contemplated by Diagnostic 
Code 6522.  Therefore, a separate 10 percent rating is not 
warranted under Diagnostic Code 6502.

At the hearing before the undersigned, the veteran testified 
that he has two or three episodes of epistasis per month, or 
possibly more.  The representative argued that the currently 
assigned evaluation of 10 percent does not contemplate these 
episodes.  With this in mind, the Board has considered 
whether the disability should be rated under the criteria for 
evaluating sinusitis.

Under the general formula for rating various types of 
sinusitis, a noncompensable evaluation is warranted if the 
sinusitis is detected by X-ray only.  A 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or if there are three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or there are more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
warranted following radical surgery with chronic 
osteomyelitis, or for nearly constant sinusitis characterized 
by headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514.

The Board notes that the November 2003 VA examiner did not 
include sinusitis among the diagnoses but did comment that 
the veteran has daily symptoms consistent with left 
sinusitis.  The symptoms to which the examiner was referring 
are not clear.  Moreover, since the examiner diagnosed 
chronic rhinitis and dit not diagnose sinusitis, it appears 
to the Board that he may have intended to indicate that the 
veteran has daily symptoms of rhinitis, rather than 
sinusitis.  In any event, neither sinusitis nor rhinitis was 
found on the subsequent VA examination in April 2004.  The 
veteran has not alleged that any of the episodes of epistasis 
have necessitated bedrest and treatment by a physician.  
Moreover, he has not alleged that the episodes are 
accompanied by headaches, pain or purulent discharge, nor is 
such shown by the medical evidence.  Instead, he has said 
that the bleeding feels like he has a runny nose.  Therefore, 
in the Board's opinion, the manifestations of the disability 
do not justify a compensable evaluation under the criteria 
for evaluating sinusitis.  

In sum, the Board has found no schedular basis for assigning 
more than the currently assigned evaluation of 10 percent.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and that 
there are no significantly disabling manifestations of the 
disability that are not contemplated by the assigned 
evaluation.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v 
Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for status post septectomy with allergic rhinitis is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


